Citation Nr: 0911891	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected bilateral hallux valgus 
deformity, bilateral pes planus, status post left Austin 
bunionectomy.

2.  Whether the withholding of compensation benefits to 
recoup Special Separation Benefits is proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

By rating action dated in September 2006, the RO determined 
that the Veteran's service-connected bilateral hallux valgus 
deformity, bilateral pes planus, status post left Austin 
bunionectomy, warranted a 10 percent disability rating 
effective as of March 28, 2006, the date of his claim for an 
increased disability rating.  The RO also notified the 
Veteran that VA would be withholding all the amount that was 
paid to him as separation pay prior to his receiving VA 
compensation benefits.

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.       

In January 2009, the Veteran had been scheduled to appear at 
a personal hearing over which a Veterans Law Judge of the RO 
would have presided while at the RO.  However, prior to the 
date of the hearing, the Veteran requested that the hearing 
be cancelled.

The issue of whether the withholding of compensation benefits 
to recoup Special Separation Benefits is proper is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus deformity, 
pes planus, status post left Austin bunionectomy of the left 
foot, is characterized by no more than moderate symptoms, and 
evidence of arthritis with less than compensable limitation 
motion; or by hallux valgus that has been operated on, with 
resection of the metatarsal head.

2.  The Veteran's service-connected hallux valgus deformity 
and pes planus of the right foot, is characterized by no more 
than moderate symptoms; and evidence of arthritis with less 
than compensable limitation motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for hallux valgus deformity, pes 
planus, status post left Austin bunionectomy of the left 
foot, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5280, 5284 (2008).

2.  The criteria for the assignment of a separate 10 percent 
disability rating for hallux valgus deformity and pes planus 
of the right foot are met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 
5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran was provided with the 
requisite notice by letters dated in October 2008 and 
December 2008.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in March 2006 and May 2008 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim. He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, in various correspondence submitted to VA, to 
include his Appeal To Board Of Veterans' Appeals (VA Form 9) 
dated in June 2007, the Veteran has demonstrated actual 
knowledge of the criteria required to obtain a higher 
disability rating as he asserted that the symptoms associated 
with his bilateral foot disability had impacted his daily 
life, as well as, his ability to engage in substantially 
gainful employment.  The Veteran has been provided notice of 
the applicable relevant diagnostic code provisions in various 
correspondence from VA.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available VA 
medical treatment records have been obtained.  The Veteran 
has also been afforded VA examinations.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis) (2008).  Diagnostic 
Code 5010, traumatic arthritis, directs that the evaluation 
of arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1 (2008).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Veteran's bilateral hallux valgus deformity, bilateral 
pes planus, status post left Austin bunionectomy is currently 
rated as 10 percent disabling pursuant to the criteria of 
Diagnostic Code 5280 for unilateral hallux valgus.  Under 
this diagnostic code provision, the maximum 10 percent 
disability rating is assigned where there is unilateral 
hallux valgus which has been operated on with resection of 
the metatarsal head, or where it is severe if equivalent to 
the amputation of the great toe.

The Board will also consider the potential application of 
Diagnostic Code 5284 which provides the rating criteria of 
other foot injuries.  Under this diagnostic code provision, 
foot injuries that are moderate warrant a 10 percent 
disability rating.  If moderately severe, a 20 percent 
disability rating is appropriate.  If the foot injury is 
severe, a maximum 30 percent disability rating is provided 
for.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

A VA examination report dated in May 2006 shows that the 
Veteran was said to have a surgical history of left foot 
bunionectomy, Austin type, conducted in 1992.  Physical 
examination revealed that the Veteran presented ambulatory 
with no apparent abnormal weight-bearing or any antalgic 
gait.  Pedal pulses dorsalis pedis were +2/4, and posterior 
tibial pulse were +2/4, bilaterally.  Deep tendon reflexes 
were +2/4 and equal, bilaterally.  Muscle strength was +5/5 
and equal, bilaterally. Achilles tendon alignment was normal 
upon weight-bearing stance with no lateral bowing or valgus 
orientation.  There was bilateral pes planovalgus symmetrical 
in both feet.  

The Veteran described some pain over the dorsal aspect of the 
left first metatarsophalangeal joint.  Examination revealed a 
healed surgical scar overlying the left first 
metatarsophalangeal joint consistent with a previous 
bunionectomy procedure.  He had a dorsal bump with callus 
formation just proximal to the metatarsophalangeal joint 
dorsally located on the left foot.

X-rays revealed postoperative degenerative changes of the 
first metatarsophalangeal joint of the left foot with some 
dorsal exostosis formation of the first metatarsal head of 
the left foot.  He had hallux valgus deformity with some 
residual valgus orientation of the left great toe and hallux 
valgus deformity of the right foot with hammertoe deformity 
at the right second digit.  There was no evidence of any 
fractures, tumors or infections.  He reported pain and 
weakness after walking or climbing stairs which he had to do 
frequently with his job as a security guard.  The only 
evidence of painful focal tenderness was dorsally on the 
first metatarsophalangeal joint of the left foot.  Range of 
motion with the leg extended was approximately 10 to 15 
degrees of dorsiflexion and 30 degrees of plantar flexion, 
bilaterally, at the ankle joints.  Subtalar joint range of 
motion was 30 degrees of inversion to the left and 
approximately 20 to 25 degrees of inversion to the right.  
Eversion was 10 degrees to the right and 15 degrees to the 
left.  Range of motion of the first metatarsophalangeal joint 
of the right was 110 degrees, passively.

Second through fifth metatarsophalangeal joint range of 
motion of the metatarsal phalangeal joints were approximately 
75 degrees of the right foot, passively.  Left foot first 
metatarsophalangeal joint range of motion showed that 
dorsiflexion was significantly reduced to the left with 5 
degrees of dorsiflexion, approximately 30 degrees of plantar 
flexion with no crepitus or locking, but with discomfort on 
range of motion.  Second through fifth metatarsophalangeal 
joint range of motion of the left foot was approximately 70 
to 75 degrees, passively, in the second through fifth 
metatarsophalangeal joints.  

Functional limitation on walking could not be detected on 
observation by the examiner, and there was no evidence of any 
abnormal weight-bearing.  Achilles tendon position was 
normal, bilaterally.  He was able to toe walk with some 
discomfort in the left first metatarsophalangeal joint, and 
to heel walk and also do deep knee bends without difficulty.  
He had significant pronation with pes planovalgus deformity 
of both feet.  There was no pain on manipulation.  He had 
early symptoms in his right bunion and his right hammertoe.  
It was noted that the Veteran was independent of the daily 
living activities.

The relevant impression was as follows:  Hallux limitus of 
the left first metatarsophalangeal joint with dorsal bunion 
status post bunionectomy osteotomy in 1993 of the left foot; 
mildly symptomatic hallux valgus deformity of the right first 
metatarsophalangeal joint; mildly symptomatic hammertoe 
deformity or the right second digit; and bilateral pes 
planovalgus.

The examiner noted that the Veteran was wearing some firm 
inserts in his tennis shoes, which had alleviated some of his 
foot discomfort.  The ongoing discomfort in the left foot 
first metatarsophalangeal joint status post bunionectomy 
which was performed in service was more than likely due to 
prior surgical intervention on his bunion, and he had now 
developed a dorsal bunion with hallux limitus deformity of 
the left first metatarsophalangeal joint.  The examiner could 
not determine whether or not the pes planus was becoming 
problematic because there was no claims file to review 
indicating that he had the condition prior to entering the 
service.  The hallux valgus on the right foot and hammertoe 
on the second were mildly symptomatic on examination.  There 
were no functional limitations on standing.

VA outpatient treatment records dated from March 2006 to 
October 2006 show that the Veteran was treated intermittently 
for symptoms which included reported bilateral foot pain, 
which would radiate to the medial aspect of the feet.  The 
Veteran described that his pain had been worse with weight-
bearing.  He would take medication for the pain, which would 
help for a while, and would use orthotics with some relief.  
X-rays confirmed mild hallux valgus of the right foot with 
mild subtalar arthropathy, and moderate hallux valgus of the 
left foot with some deformity of the distal left first 
metatarsal and mild subtalar arthropathy.  The diagnosis was 
bilateral hallux valgus and pes planus with mild subtalar 
arthritis.

As indicated above, the Veteran's bilateral hallux valgus 
deformity, bilateral pes planus, status post left Austin 
bunionectomy is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 5280.  As noted the maximum 
available under this diagnostic code provision is 10 percent, 
of which the Veteran is already in receipt.  However, the 
rating criteria indicates that the 10 percent assigned is for 
a unilateral disability, and, clearly, the Veteran has a 
bilateral disability.  As such, the Board finds that the 
Veteran's left and right foot disabilities should be rated 
separately.

In this regard, the Board finds that the Veteran's right foot 
disability would not meet the criteria for a compensable 
disability rating under Diagnostic Code 5280 as it has not 
been shown that the hallux valgus of the right foot has been 
operated on with resection of the metatarsal head, or that it 
is so severe as to equate the amputation of the great toe of 
that foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).

However, the Board has considered whether a greater 
disability rating would be appropriate under alternative 
diagnostic code provisions.  As noted above, Diagnostic Code 
5284 provides the rating criteria of other foot injuries.  
The Veteran's symptoms as set forth above suggest that the 
Veteran's bilateral foot disability exhibits moderate 
symptoms of each foot.  The above-referenced VA outpatient 
treatment records have shown symptoms that were characterized 
as mild to moderate.  As such, the Board finds that a 10 
percent disability rating for the Veteran's right foot 
disability would be appropriate.  A disability rating greater 
than 10 percent for either foot would not be warranted, 
however, as the competent medical evidence has not shown that 
the disability in either foot is moderately severe or severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
Specifically, while the objective medical evidence indicates 
significant pathology affecting the Veteran's feet, the 
resulting symptomatology has generally been described as mild 
in degree.  Therefore, in determining that that the veteran 
is entitled to no more than a minimum 10 percent rating for 
moderate foot injuries in each foot, the Board has already 
afforded the veteran the benefit of the doubt in regard to 
his subjective complaints.  

Additionally, the bilateral pes planus is no more than 
moderate in nature, manifested by complaints of pain and 
reported tenderness.  However, there was no evidence of a 
severe bilateral foot impairment manifested by marked 
deformity, indications of swelling on use, or characteristic 
callosities.  Thus, a disability rating in excess of 10 
percent pursuant to the rating criteria available under 
Diagnostic Code 5276 is not warranted.

The Board has considered the potential application of 
Diagnostic Code 5279, which provides the rating criteria for 
anterior matatarsalgia of the feet, in obtaining a disability 
rating higher than 10 percent.  However, as 10 percent is the 
maximum disability rating available under this diagnostic 
code provision, a greater disability rating under this 
diagnostic code provisions would not be warranted.

The Board also finds that no other potentially applicable 
diagnostic code provisions afford the Veteran a higher 
disability rating for his bilateral foot disability.  There 
was no evidence of a moderately severe foot injury, malunion 
of the tarsal or metatarsal bones, pes cavus, or a moderately 
severe impairment to muscle group X to warrant a higher 
disability rating under Diagnostic Codes 5283, 5284, 5278, or 
5310, respectively.  See 38 C.F.R. §§ 4.71a, 4.73 (2008).

The Court in DeLuca held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson, 9 Vet. App. at 11.  Inasmuch as Diagnostic Code 
5284 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the bilateral foot 
disorder.

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the Veteran's 
statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

Accordingly, the Veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability rating greater than 10 percent for each foot for 
his bilateral foot disability.

In conclusion, while the preponderance of the evidence is 
against the Veteran's claim for a disability rating in excess 
of 10 percent for hallux valgus deformity, pes planus, status 
post left Austin bunionectomy of the left foot, during the 
entire course of the appellate period.  The evidence does 
support the assignment of a separate 10 percent disability 
rating for hallux valgus deformity and pes planus of the 
right foot.


ORDER

A disability rating greater than 10 percent for service-
connected hallux valgus deformity and pes planus of the left 
foot, status post left Austin bunionectomy, is denied.

A separate 10 percent disability rating for hallux valgus 
deformity and pes planus of the right foot is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of whether the withholding of compensation benefits to 
recoup Special Separation Benefits is proper.  

In a decision letter to sent by the RO in November 2006, the 
Veteran was said to have received separation pay in the 
amount of $17,404.56.  The Veteran was notified that VA would 
withhold all the amount of separation pay prior to be 
issuance of VA compensation benefits.  Later in November 
2006, the Veteran submitted a notice of disagreement as to 
whether the withholding of compensation benefits to recoup 
Special Separation Benefits was proper.

Thereafter, a Statement of the Case was issued in May 2007, 
however, it did not address the matter of whether the 
withholding of compensation benefits to recoup Special 
Separation Benefits was proper.  See 38 C.F.R. § 19.26 
(2008).  While a Supplemental Statement of the Case was 
issued in November 2007 addressing the issue, the Board is, 
nevertheless, obligated to remand this issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This is true even though the 
RO, in November 2007, as part of the Supplemental Statement 
of the Case, did address the issue on a de novo basis.  38 
C.F.R. § 19.31 (2008) (A Supplemental Statement of the Case 
may not be used to respond to a notice of disagreement on an 
appealed issue not addressed in the Statement of the Case.)  
Under the circumstances the Board has no discretion and must 
remand this matter for the issuance of a Statement of the 
Case.  Id.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the 
Case to the Veteran concerning the claim 
of whether the withholding of compensation 
benefits to recoup Special Separation 
Benefits was proper.  The Veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he wishes to 
complete an appeal from that 
determination.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to comply with all due process considerations. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


